Citation Nr: 1450449	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  07-36 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for calcified granuloma of the lungs.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for an eye disorder.

6.  Entitlement to service connection for a skin disorder, diagnosed as sebhorreic keratosis.

7.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to Agent Orange exposure.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

9.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

10.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

11.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active duty military service from September 1959 to March 1964, and from June 1964 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from April 2006, April 2007, and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss and calcified granuloma of the lungs, each evaluated as noncompensable, and denied service connection for asbestosis, a skin condition, hemorrhoids, an eye condition, diabetes mellitus, erectile dysfunction, hypertension, and peripheral neuropathy of the upper and lower extremities.  The Veteran filed timely notices of disagreement with respect to these decisions and the RO issued statements of the case in October 2007, March 2008, and February 2014, respectively.  The Veteran submitted substantive appeals in November 2007, April 2008, and March 2014.  

The Board also notes that in a June 2011 rating decision, the RO denied service connection for ischemic heart disease.  The Veteran filed a notice of disagreement dated in July 2011.  However, in an April 2012 RO hearing, the Veteran withdrew this claim.

In the April 2008 substantive appeal regarding the claimed skin disorder, the Veteran requested to testify at a hearing before the Board.  However, the Board notes that the issue of entitlement to service connection for a skin disorder was later withdrawn at the April 2012 RO hearing.

The issues of entitlement to a higher evaluation for calcified granuloma, and entitlement to service connection for erectile dysfunction, hypertension, and peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In testimony before the RO in April 2012, the Veteran stated that he would like to withdraw his claims of entitlement to service connection for hemorrhoids, an eye disorder, and a skin disorder.  

2.  The Veteran's service-connected bilateral hearing loss is manifested by no more than auditory acuity level II in the right ear and level IV in the left ear.

3.  Diabetes mellitus type II is shown to be presumptively caused by exposure to Agent Orange in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issues of entitlement to service connection for hemorrhoids, an eye disorder, and a skin disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.204 (2014).

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

3.  The criteria for an award of service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, in April 2012 testimony before the RO, the Veteran indicated that he would like to withdraw his claims of entitlement to service connection for hemorrhoids, an eye disorder, and a skin disorder. 

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration for these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.
II.  VCAA

In letters dated in December 2004, January 2007, March 2010, and May 2011, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claims decided herein that, taken together, fully address the criteria for deciding the claims.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence.  

III.  Increased rating for hearing loss

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  
Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected. Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required. See id. at 126-27. Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Given the nature of the present claim for an initial evaluation, the Board has considered all evidence of severity since the effective date for service connection. The Board's adjudication of this claim accordingly satisfies the requirements of Hart.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.
	
The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In the instant case, as will be shown below, the Veteran has not demonstrated an exceptional pattern of hearing loss and therefore, 38 C.F.R. § 4.86 and Table VIA are not for application.

The Veteran was afforded VA examinations dated in April 2005, September 2007, and March 2013, in connection with his claim.

At the April 2005 examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
30
65
75
LEFT
10
10
30
80
85

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 49 decibel loss in the right ear and a 51 decibel loss in the left ear.  The audiologist indicated that the Veteran had 92 percent speech discrimination in the right ear and 88 percent speech discrimination in the left ear.  These audiometry test results equate to level I hearing in the right ear and level II hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level I hearing in the right ear and level II hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  The examiner also noted that the Veteran reported an inability to understand conversations, especially in noisy conditions.  It was reported that there was no time lost from work due to hearing loss.

The Veteran was afforded an additional VA examination dated in September 2007.  At such evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
85
80
LEFT
15
10
45
85
95

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 58 decibel loss in the right ear and a 59 decibel loss in the left ear.  The audiologist indicated that the Veteran had 94 percent speech discrimination in the right ear and 96 percent speech discrimination in the left ear.  These audiometry test results equate to level II hearing in the right ear and level II hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level II hearing in the right ear and level II hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  

The Veteran was afforded an additional VA examination dated in March 2013.  At such evaluation, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
55
70
80
LEFT
15
10
45
75
90

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 56 decibel loss in the right ear and a 58 decibel loss in the left ear.  The audiologist indicated that the Veteran had 84 percent speech discrimination in the right ear and 80 percent speech discrimination in the left ear.  These audiometry test results equate to level II hearing in the right ear and level IV hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level II hearing in the right ear and level IV hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  The Veteran also reported that he had difficulty understanding conversations, especially women with an accent.

The Board also notes that the Veteran's claims file contains outpatient treatment records related to hearing loss.  In this regard, the Veteran underwent an evaluation for hearing aids in March 2007.  The results of the testing indicated hearing loss levels similar to those found in the VA examinations reports outlined above.  However, speech discrimination testing indicated scores in the 70-75% range, lower than those on the VA examination reports. 

Based on the foregoing, the Board finds that the requirements for a higher evaluation for bilateral hearing loss have not been met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. at 345.  While a March 2007 hearing aid test indicated speech discrimination testing lower than those found in the VA examination reports above, indicating scores consistent with a 10 percent evaluation, the Board finds that this result is an outlier and not normative for the Veteran.  As such, the Board finds that the findings do not more closely approximate the criteria for a higher rating.  38 C.F.R. § 4.7. 

The Board has considered the Veteran's statements in this case.  In this regard, 
the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his hearing loss, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The above determination is based upon consideration of applicable rating provisions.  The examination reports also describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak, 21 Vet. App. at 455.  It was noted by the examiners that the Veteran has reported an inability to understand conversations, especially in noisy conditions and especially women with an accent.  It was also reported that there was no time lost from work due to hearing loss.

Such effects do not take the Veteran's case outside the norm as to warrant the referral of the case for the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a higher initial rating for bilateral hearing loss.  Therefore, the benefit-of-the-doubt doctrine is not applicable in the instant appeal, and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

IV.  Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Additionally, certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

In the recent decision in Haas v. Peake, 525 F.3d 1168 (2008), the Federal Circuit held that VA's regulation defining "served in the Republic of Vietnam," under the Agent Orange Act, to mean "service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam," was reasonably interpreted by VA to require that a service-member had set foot within land borders of Vietnam in order to be entitled to statutory presumptions of both exposure and service connection for specified diseases under the Act.  Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit also stated that a Veteran who had served on board a Navy ammunition supply ship operating in the Vietnamese coastal waters had not "served in the Republic of Vietnam" under the Agent Orange Act and regulations since he had never gone ashore from the ship and set foot within land borders of Republic of Vietnam.  Haas, 525 F.3d at 1193; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

With respect to the Veteran's claim of service connection for diabetes mellitus, a March 2013 VA treatment note confirms a diagnosis of this disability.  The Veteran was denied service connection for this disorder because, while he served during the Vietnam period for purposes of presumptive service connection, there was no evidence that he had ever set foot in Vietnam as required by regulation.  However, in September 2014, the Veteran submitted the statement of a former superior officer, RADM USN (Retired) L. R. M. that stated: "This is to certify that [the Veteran] was a Staff Radioman attached to Commander Carrier Division Nine during the 1964-1965 deployment and him and other members of the staff rotated back to the Continental United States (CONUS) through Tan Son Nhut AFB outside of Saigon, South Vietnam.  They were briefly on the ground and boarded a MATS aircraft for transport.  I was the Flag Secretary at the time and the personnel administrator for the Staff."  A review of the Veteran's service personnel records indicates that L.R. M. was LCDR, USN., Flag Secretary, of Carrier Division Nine in July 1964.  This evidence confirms the Veteran's statements that he was briefly on the ground in Vietnam during the period required for presumptive exposure to Agent Orange.  As such, service connection under 38 C.F.R. § 3.309(e) for diabetes mellitus is warranted in this case.

Next, with respect to the Veteran's claim for asbestosis, the Veteran was found to have calcified granuloma in service, for which he is service-connected.  He also contends service connection is warranted for asbestosis.  He was diagnosed with this condition in 1998.

In support of his claim, the Veteran submitted the reports of two private physicians.  A December 1998 report of Dr. L. Phillips found bilateral interstitial fibrotic changes consistent with asbestosis in a patient who has had an adequate exposure history and latent period.  

A September 2001 report of Dr. B. found that the Veteran smoked for 10 years, approximately 33 years ago, and had an occupational history of exposure to asbestos, both in service and afterward.  It was noted that after service, the Veteran owned a car repair business and opened his own garage in 1971.  He worked there full time for a year.  Subsequently, he worked there part-time over the next 28 years.  The Veteran was involved in all manner of car repairs including brake pad replacement.  He denied the need for post manufacturing tailoring of the brake pads.  From January 1972 to April 1972 he worked as a ship fitter and in this capacity was exposed to asbestos when having to mix his own asbestos mud to repair exhaust systems.  He also sawed block type asbestos insulation for this same task.  He also used blanket type insulation.  No mask was provided.  In 1972 he went to work at Texaco Refinery.  He worked there as a laborer for one year and in that capacity cleaned up behind insulators and boilermakers.  He subsequently worked as a lab technician and had some indirect exposure to asbestosis in that setting.  Pulmonary function tests were indicated to demonstrate normal spirometry, normal lung volumes, and normal diffusion capacity.  A chest x-ray demonstrated borderline cardiamegaly and normal pulmonary vasculature.  There were increased interstitial markings of an irregular nature in the upper, mid and lower lung zones bilaterally, but no evidence of any pulmonary nodules or of pleural thickening.  The Veteran was found that have a history of significant asbestos exposure incurred in a variety of settings. The physician found that he had characteristic chest x-ray findings of pulmonary asbestosis.

The Veteran was afforded VA examinations dated in April 2005, September 2007, and March 2013.  

The April 2005 examiner indicated that Veteran had been suffering from asbestosis since 1970 (in service).  However, the examiner declined to diagnose asbestosis, finding that such diagnosis was not possible because he was awaiting a B Reader report.  The examiner found that the Veteran did not have any complications secondary to his pulmonary disease.  A B Reader report was then attached, indicating that there was no radiographic evidence of asbestosis at that time.

The Veteran was afforded an additional VA examination dated in September 2007.  The examiner indicated that the claims file was available and reviewed in connection with the examination and report.  The Veteran reported being diagnosed with asbestosis in 1998.  The examiner reviewed medical records provided by the Veteran.  The Veteran's medical history was detailed, including his service in the Navy with possible asbestos exposure.  He was also noted to have been exposed to asbestos after service.  In this regard, the examiner noted the Veteran's occupational history outlined in the 2001 report from Dr. B.  After examination, the Veteran was diagnosed with asbestosis.  However, the examiner found that, after reviewing the medical and occupational evidence, the Veteran had significant asbestosis exposure history in a variety of settings in his occupational work after the military service.  Therefore, the examiner found that this condition was not at least as likely as not due to military service.  

Finally, the Veteran was afforded a VA examination in March 2013.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The Veteran was noted to have diagnoses of calcified pulmonary granuloma and asbestosis (1998).  The Veteran was noted to have upper right lobe granuloma in service.  A chest x-ray in October 1998 showed bilateral interstitial fibrotic changes consistent with asbestosis.  An evaluation done in 2001 by Dr. B. showed a diagnosis of pulmonary asbestosis due to significant exposure in a variety of settings.  His occupational history was again noted for the record.  A chest x-ray taking in connection with the examination indicated that the lungs were free of active disease.  There were several small calcified granulomas in both lungs, similar to what was seen on 
previous examination.  There was no mediastinal or hilar abnormality.  A recent stress test was indicated to be normal.  No additional opinion was offered.

Based on the foregoing, service connection is not warranted for asbestosis.  While the Veteran has been diagnosed with this condition, the preponderance of the medical evidence is negative for a connection to military service.  In this regard, the private and VA records indicate likely exposure to asbestos in the Navy.  However, due to an occupational history of asbestos exposure after service, the opinion evidence, specifically the September 2007 VA examination report, found that the asbestosis diagnosed in 1998 was not likely due to military service.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the September 2007 VA examiner reviewed the claims file, the private physician reports, and was apprised of the medical and occupational history.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

The Veteran has contended on his own behalf that his diagnosed asbestosis is related to his service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether asbestosis is related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, asbestosis not a chronic disease, lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection.

In summary, the medical evidence in this case is in favor of service connection for diabetes mellitus, but against service connection for asbestosis.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal concerning the issues of entitlement to service connection for hemorrhoids, an eye condition, and a skin condition is dismissed.

An initial compensable evaluation for bilateral hearing loss is denied.

Service connection for asbestosis is denied.

Service connection for diabetes mellitus type II is granted.


REMAND

First, the Veteran contends that he should receive a higher evaluation for service-connected calcified granuloma of the lungs.  The condition is currently evaluated as noncompensable.  The Veteran was evaluated in April 2005.  At that time, a post-bronchodilator test was not performed because the pre-bronchodilator test was found to be within normal limits.  The Veteran was again evaluation in September 2007.  However, the PFT results are not adequate for evaluation, as no post-bronchodilator tests were accomplished without explanation.  38 C.F.R. § 4.96(d)(4) (post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why).  Finally, the March 2013 VA examination stated that PFT testing was performed, but then provided the results from testing accomplished in September 2001.  FVC of 82% predicted was checked and the examiner indicated that post-bronchodilator testing was not indicated in the Veteran's case, but then gave no reason for the finding.    

Because valid PFT's for evaluation purposes are nearly 10 years old, a remand for an updated examination is in order.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

In addition, the Veteran claims entitlement to service connection for erectile dysfunction, hypertension, and peripheral neuropathy of the upper and lower extremities as secondary to diabetes mellitus.  In this regard, the Board notes that the medical records contain a March 2013 treatment note that indicates that Veteran had an abnormal nerve conduction study that showed Acquired Demyelinating Neuropathy affecting both tibial and right medial nerves.  The note indicated that the neuropathy was mild and was most probably due to diabetes mellitus.  The Veteran should be afforded a VA examination to determine whether his claimed disorders are secondary to his diabetes mellitus.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon remand, updated treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records.    

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Schedule the Veteran for an appropriate VA examination or examinations to assess the current severity of the Veteran's service-connected calcified granuloma of the lung, to include findings related to whether inhalers are being used; cor pulmonale, pulmonary hypertension, acute respiratory failure, outpatient oxygen therapy, or productive cough with or without sputum and infection requiring antibiotics.  All required testing, including a valid PFT, must be accomplished.

3.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has erectile dysfunction, hypertension, and/or peripheral neuropathy of the upper and lower extremities that are related to the Veteran's military service or diabetes mellitus.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have erectile dysfunction, hypertension and peripheral neuropathy of the upper and lower extremities?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has erectile dysfunction, hypertension, and/or peripheral neuropathy of the upper and lower extremities, did such disorders have their onset during active duty, within one year of active duty, or are these conditions otherwise related to the Veteran's military service or his service-connected diabetes mellitus?  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


